



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Hiamey c. Conseil scolaire de
    district catholique Centre-Sud, 2016 ONCA 354

DATE: 20160510

DOSSIER: M45728 (M45629)

Les juges Rouleau, Pardu et Benotto

ENTRE

Godfred Kwaku Hiamey

Requérant

et

Conseil scolaire de district catholique
    Centre-Sud - et - Association des enseignantes et des enseignants
    franco-ontariens, Nelligan OBrien Payne s.r.l., Sack Goldblatt Mitchell
    s.r.l., Ordre des enseignantes et enseignants de lOntario, Commission des
    relations de travail de lOntario, Barreau du Haut-Canada, Conseil de la
    magistrature de lOntario, Tribunal des droits de la personne de lOntario et
    Commission des relations

Intimés

Godfred Kwaku Hiamey, en personne

Les intimés ne sont ni présents ni
    représentés à laudience

Date de laudience : le 2
    mai 2016

INSCRIPTION

[1]

M. Hiamey conteste la décision de la juge en
    chef adjointe Hoy en date du 29 octobre 2015 de lui refuser la prolongation du
    délai pour le dépôt de ses avis de motion en autorisation dinterjeter appel de
    la décision de la Cour divisionnaire en date du 13 août 2015, rejetant sa
    requête en révision judiciaire de quatre décisions du Tribunal des droits de la
    personne de lOntario.

[2]

Dans ses représentations, M. Hiamey a expliqué
    quil a tenté de déposer un affidavit confirmant quil avait signifié son avis
    de motion le 26 août 2015, mais que le greffe de la cour laurait refusé. Par
    contre, le dossier de la cour ne contient rien pouvant confirmer cette
    affirmation. Le seul document au dossier qui puisse soutenir largument du
    requérant est un formulaire daffidavit dans lequel il est inscrit que lavis a
    été signifié le 26 août 2015. Cependant, cet affidavit nest ni signé, ni
    assermenté. Les affidavits déposés au dossier qui sont signés et assermentés indiquent
    que la signification des avis de motion a été effectuée le 2 octobre 2015 et le
    6 octobre 2015, bien au-delà du délai de 15 jours prévu à la règle 61.03.1(3)
    des
Règles de procédure civile
, R.R.O. 1990, Règl. 194.

[3]

De plus, le requérant na déposé aucun affidavit
    à lappui de sa demande de prolongation de délai ou à lappui de sa motion pour
    modifier la décision de la juge en chef adjointe Hoy. Ainsi, comme la signalé
    la juge en chef adjointe Hoy dans ses motifs, il ny a aucune preuve au dossier
    confirmant que le requérant avait lintention de demander lautorisation
    dinterjeter appel dans le délai prescrit de 15 jours suivant la décision de la
    Cour divisionnaire. Il ny a également aucune preuve que le requérant ait tenté
    de déposer un affidavit confirmant quil avait signifié son avis de motion le
    26 août 2015.

[4]

Pour justifier le délai, M. Hiamey explique que
    ce nest que le 24 août 2015 quil a reçu la décision de la Cour divisionnaire
    quil cherchait à porter en appel. Il ny a pas daffidavit au dossier à
    lappui de cette affirmation. Cependant, m
ême si nous
    acceptions que tel fût le cas, la signification des avis de motion a été faite le
    2 octobre 2015 et le 6 octobre 2015, selon les affidavits de signification au
    dossier qui sont assermentés. Cela est bien au-delà du délai prévu aux règles.

[5]

En ce qui a trait au fond de lappel proposé, M.
    Hiamey maintient quil aurait dû être réintégré à son poste denseignant. Il a
    obtenu une décision de lOrdre des enseignantes et des enseignants de lOntario
    confirmant quil est en règle avec lOrdre et dans lequel lOrdre rejette largument
    que le requérant devrait se faire enlever sa certification pour raison
    dincompétence.
Selon M. Hiamey, le fait quil ait
    été congédié et, suite à la décision de lOrdre, nait pas été réembauché, prouverait
    quil y a eu discrimination. Ainsi, explique M. Hiamey, le rejet de ses
    plaintes de discrimination par le Tribunal des droits de la personne de
    lOntario est déraisonnable et sa demande en révision judiciaire aurait dû être
    accordée par la Cour divisionnaire.

[6]

À notre avis, la décision de lOrdre nest pas
    pertinente en lespèce. La décision de la Cour divisionnaire portait sur des
    décisions du Tribunal des droits de la personne traitant de plaintes de
    discrimination. Un congédiement peut être justifié sans quil y ait
    discrimination et cest en effet ce qua conclu le Tribunal des droits de la
    personne.

[7]

M. Hiamey na identifié aucune erreur manifeste
    dans la décision de la Cour divisionnaire et ne soulève pas de circonstances
    spéciales qui justifieraient daccorder lautorisation quil demande.

[8]

En conclusion, nous sommes davis que la
    décision de la juge en chef adjointe Hoy de refuser la prolongation du délai
    pour le dépôt de lavis de motion en autorisation dinterjeter appel dans cette
    affaire est bien fondée. La motion est donc rejetée.

[9]

En ce qui a trait aux dépens, aucun des intimés
    ne sest présenté en cour et les seuls dépens seraient ceux associés à la
    préparation dun mémoire en réponse. À notre avis, lintimé Nelligan OBrien
    Payne s.r.l., qui a soumis ce mémoire, a droit à des dépens. Nous fixons
    ceux-ci à 500 $, tout compris.

« Paul
    Rouleau j.c.a. »

« G.
    Pardu j.c.a. »

« M.L.
    Benotto j.c.a. »


